COX, Judge
(concurring):
I agree that the statement made to Sergeant Andrews is not admissible under Mil.R.Evid. 803(2), Manual for Courts-Martial, United States, 1984, as an “excited utterance.” I write because I am concerned that we, the Bench and Bar, often resort to incantations of rules of evidence and overlook the broader perspective of proof of facts. In this regard, this case is somewhat akin to United States v. Arnold, 25 MJ 129 (CMA 1987), cert. denied, 484 U.S. 1060, 108 S.Ct. 1015, 98 L.Ed.2d 980 (1988), where I was able to conclude in my mind that the declarant’s statement was admissible because
the facts and circumstances of ... [the] case [showed] that the girl’s unsolicited, spontaneous statements to her school counselor at the first available opportunity while she was “very, very agitated” were indeed “excited utterances.”
Id. at 132 (footnote omitted).
This ease and the Arnold case seem to demonstrate the frustration that litigants, judges, lawyers, philosophers, and laymen have with the law.1 Why isn’t this unsolicited, spontaneous, emotional, probative outburst admissible? In my judgment, it might have been, but it was not litigated in the broader perspective.2
There is, however, another possible basis for admission of the statement. Mil.R. Evid. 803(24) provides an exception to the rule against hearsay for
[a] statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines (A) the statement is offered as evidence of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of these rules [of evidence] and the interests of justice will best be served by admission of the statement into evidence.[3]
(Emphasis added.)
Like all hearsay exceptions, this is a rule of reliability, truthfulness, trustworthiness, and accuracy. E.g., United States v. Dill, 24 MJ 386, 387 (CMA 1987). It is nothing more and nothing less. In my view, Sergeant Andrews’ testimony would probably have been admissible under this rule had it been offered on this basis.
*132I test this case with the following scenario:
The accused’s wife comes home from work and goes to her baby-sitter to get her infant son. The baby-sitter’s husband accompanies her to her home to help carry some of the baby’s belongings. Suddenly, without provocation or questioning, she bursts into tears. The baby-sitter’s husband asks, “What is wrong with you?”
She answers either:
(1) “My husband is jealous of the baby; he destroyed all of his toys this morning. I am afraid!”; or
(2) “My husband is so wonderful; he adores the baby. Look at all of the toys he gave him this morning!”
The accused is charged with murdering his own baby. At his trial, the Government offers his wife’s first answer as evidence of the accused’s state of mind — his rage, intent, and malice toward the child. The accused offers the second answer to show his lack of malice, his gentle state of mind, his loving intent.
Does either statement come into evidence?
Do any exceptions to the hearsay rule apply?
Mil.R.Evid. 803(1) permits receipt of present-sense impressions: “A statement describing or explaining an event or condition made while declarant was perceiving the event or condition or immediately thereafter.” By its terms, this exception does not fit since the event took place many hours before the declarant made her statement.
Mil.R.Evid. 803(2) covers excited utterances: “A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.” Might the declarant still have been “under the stress of ... the event”? Many hours had elapsed since the event, but something triggered an emotional response. Under the facts we can only speculate, and that is the antithesis of reliability. Such facts do not easily fit this exception.
Mil.R.Evid. 803(3) covers then existing mental, emotional, or physical condition. This exception does not exactly fit because it relates to a statement of the declarant’s own state of mind, not to the state of mind of the accused.
Mil.R.Evid. 803(4) covers statements made for purposes of medical diagnosis or treatment. This is a highly technical rule, but the basic premise upon which it is founded is that persons who need help from professionals are likely to tell them the truth in order to get that help. However, it may well be that one who spontaneously turns to a friend for help is just as likely to be truthful in order to get the help he or she needs.
None of these rules quite fits, but all of them arise out of the same basic underlying premise: that certain events or conditions trigger reliable, truthful declarations, which are fundamentally trustworthy, fundamentally reliable.
For purposes of Mil.R.Evid. 803(24), therefore, the question is whether the spontaneous, unsolicited statements of the wife enjoy the same degree of reliability and trustworthiness as the foregoing exceptions, such that the declaration had the “equivalent circumstantial guarantees of trustworthiness” and reliability.
What were the factors supporting reliability?
First, the statements were obviously triggered by emotion. Presumably, the declarant was still under the stress of a startling event directed against her 1-month-old baby.
Second, the statement was made 8 months before the baby’s death. She would have to have been clairvoyant indeed to know appellant would later be charged with murder! Thus, her motive to fabricate or dissemble about the earlier incident seems slight. Cf. United States v. Williamson, 26 MJ 115 (CMA 1988).
Third, the declarations were not made to police officers seeking a statement, but *133rather were spontaneously made to a neighbor.
Fourth, although the accused may not have witnessed the declaration, he does know if it was true or false, and he could offer evidence or testimony in camera to prove or disprove the reliability of the statement, assuming the prosecution had first laid a prima facie foundation.
Lastly, what is good for the goose is likewise good for the gander. I would not deny an accused the opportunity to prove lack of malice any more than I would preclude the Government from proving the opposite.
On a proper record, I could have sustained the admission of the wife’s spontaneous declarations to prove the accused’s state of mind toward the infant child. Cf. United States v. Elliott, 23 MJ 1 (CMA 1986). It was probative — arguably more probative than any other evidence in this trial — and the general purposes of the rules would have been served by its admission.

. "If the law supposes that ... the law is a ass — a idiot.” C. Dickens, Oliver Twist, ch. 51.


. Of course, the constitutional prerequisites of confrontation would also have to be satisfied. See United States v. Hines, 23 MJ 125 (CMA 1986).


. There are technical requirements to this rule, including notice, which have not been complied with by the Government. Thus, we could not save the statement at this late date. Besides, the Government never relied on this rule.